EXHIBIT CERTIFICATION PURSUANT TO RULE 13a-14(b) OF THE SECURITIES EXCHANGE ACT OF1934 AND 18 U.S.C. SECTION1350 In connection with the Quarterly Report of Adobe Systems Incorporated (the “Registrant”) on Form10-Q for the quarterly period ended August 29, 2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Mark Garrett, certify, in accordance with Rule13a-14(b) of the Securities Exchange Act of 1934 and 18 U.S.C. Section1350, that to the best of my knowledge: (1) The Report, to which this certification is attached as Exhibit32.2, fully complies with the requirements of section13(a) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Dated: October 2, 2008 /s/ Mark Garrett Mark Garrett Executive Vice President and Chief Financial Officer A signed original of this written statement required by Rule13a-14(b) of the Securities Exchange Act of 1934 and 18 U.S.C. Section1350 has been provided to the Registrant and will be retained by the Registrant and furnished to the Securities and Exchange Commission or its staff upon request. This certification accompanies the Form10-Q to which it relates, is not deemed filed with the Securities and Exchange Commission and is not to be incorporated by reference into any filing of the Registrant under the Securities Act of 1933 or the Securities Exchange Act of 1934 (whether made before or after the date of the Form10-Q), irrespective of any general incorporation language contained in such filing.
